DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466) in view of in view of Nakagawa et al (JP 58149120), herein referred to as Nakagawa.
	Regarding Claim 1, Kurosaki discloses a handheld punch tool (col. 1, lines 21-26) comprising: 	a housing (formed by front casing member 1 and rear casing member 6) defining a first axis (annotated fig. 1);
	a motor contained within the housing (col. 2, lines 4-6), the motor having a motor shaft (driving shaft 7) defining a second axis (annotated fig. 1); and
	a head (16) coupled to the housing:		a drive member (piston 14) reciprocable along a third axis (annotated fig. 1) in response to rotation of the motor shaft about the second axis (col. 2, lines 12-26); and a punch (24) coupled to the drive member (14) and reciprocable in response to reciprocation of the drive member along the third axis (they move together).
	Kurosaki fails to disclose a debris collection container removably coupled to the head, the debris collection container configured to receive chips generated during operation of the handheld punch tool.
    PNG
    media_image1.png
    669
    741
    media_image1.png
    Greyscale
	● The modified device of Kurosaki substantially disclosed above fails to include comprising a debris collection container coupled to the head in one of a first position in which the debris collection container is configured to receive chips generated during operation of the handheld punch tool through the first opening, or a second position in which the debris collection container is configured to receive chips generated during operation of the handheld punch tool through the second opening.	However, Nakagawa teaches it is old and well known in the art of handheld punch tools (fig. 1), similar to the device of Kurosaki, to provide a debris collection container (37) coupled to the head (via tube 49) in a first position in which the debris collection container is configured to receive chips generated during operation of the handheld punch tool through an opening (23), wherein the device can be removed (fig. 7 shows the handheld punch tool without the debris collection chamber being attached)	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Kurosaki substantially disclosed above with the teaching of Nakagawa in order to allow the user to selectively collect debris from which either opening in the die depending upon the position of the hand held punch relative to the work piece and other work site restraints, enabling the user to selectively reduce the amount of debris that escapes and is left to clutter the work site.
	Regarding Claims 2, 10 and 17, the modified punch tool of Kurosaki substantially disclosed above includes the head includes a die (Kurosaki 21, 23) having a passageway (the hollow space between members 21, 23 in which punch 24 reciprocates) within which the punch is reciprocable, wherein the die includes a first opening (Kurosaki, annotated fig. 1) in communication with the passageway and a second opening (Kurosaki, annotated fig. 1) in communication with the passageway, and wherein the debris collection container is configured to receive chips through the first opening in the first position and through the second opening in the second position (the collection device as taught above can be attached to either opening).
	Regarding Claims 3, 11 and 18, the modified punch tool of Kurosaki substantially disclosed above includes the first opening and the second opening are disposed on opposite sides of the die (Kurosawa annotated fig. 1).
	Regarding Claim 5, the modified handheld punch tool of Kurosaki substantially disclosed above includes the head is rotatable relative to the housing about the third axis rotatable relative to the housing about the third axis (col. 2, lines 38-40 & 51-55) with the debris collection container coupled to the head rotatable relative to the housing about the third axis (as modified in view of Nakagawa).
	Regarding Claims 7 and 13, the modified handheld punch tool of Kurosaki substantially disclosed above includes a drive assembly coupling (gears 4, 5, eccentric shaft 2) the motor shaft (7) to the drive member, wherein the drive assembly is disposed axially between the motor and the head along the second axis (Kurosaki, annotated fig. 1).
	Regarding Claim 9, the modified handheld punch tool of Kurosaki substantially disclosed above includes a handheld punch tool (col. 1, lines 21-26) comprising: 	a housing (formed by front casing member 1 and rear casing member 6) defining a first axis (annotated fig. 1);
	a motor contained within the housing (col. 2, lines 4-6), the motor having a motor shaft (driving shaft 7) defining a second axis (annotated fig. 1); and
	a head (16) coupled to the housing:		a drive member (piston 14) reciprocable along a third axis (annotated fig. 1) in response to rotation of the motor shaft about the second axis (col. 2, lines 12-26); and a punch (24) coupled to the drive member (14) and reciprocable in response to reciprocation of the drive member along the third axis (they move together).	● The modified device of Kurosaki substantially disclosed above fails to include comprising a debris collection container coupled to the head in one of a first position in which the debris collection container is configured to receive chips generated during operation of the handheld punch tool through the first opening, or a second position in which the debris collection container is configured to receive chips generated during operation of the handheld punch tool through the second opening.	However, Nakagawa teaches it is old and well known in the art of handheld punch tools (fig. 1), similar to the device of Kurosaki, to provide a debris collection container (37) coupled to the head (via tube 49) in a first position in which the debris collection container is configured to receive chips generated during operation of the handheld punch tool through an opening (23), wherein the device can be removed (fig. 7 shows the handheld punch tool without the debris collection chamber being attached)	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Kurosaki substantially disclosed above with the teaching of Nakagawa in order to allow the user to selectively collect debris from which either opening in the die depending upon the position of the hand held punch relative to the work piece and other work site restraints, enabling the user to selectively reduce the amount of debris that escapes and is left to clutter the work site.


	Regarding Claim 15, Kurosaki discloses a handheld punch tool (col. 1, lines 21-26) comprising: 	a housing (formed by front casing member 1 and rear casing member 6) defining a first axis (annotated fig. 1);
	a motor contained within the housing (col. 2, lines 4-6), the motor having a motor shaft (driving shaft 7) defining a second axis (annotated fig. 1); and
	a head (16) coupled to the housing and rotatable relative to the housing about the third axis (col. 2, lines 38-40 & 51-55),  the head including:		a drive member (piston 14) reciprocable along a third axis (annotated fig. 1) in response to rotation of the motor shaft about the second axis (col. 2, lines 12-26); and		 a punch (24) coupled to the drive member (14) and reciprocable in response to reciprocation of the drive member along the third axis (they move together).
	Kurosaki fails to disclose a debris collection container configured to receive chips generated during operation of the handheld punch tool, and wherein the debris collection container is rotatable with the head about the third axis.	However, Nakagawa teaches it is known in the art of handheld punch tools (fig. 1), similar to the device of Kurosaki, to provide a debris collection container (37) coupled to the head (via tube 49) in a first position in which the debris collection container is configured to receive chips generated during operation of the handheld punch tool through an opening (23), wherein the device can be removed (fig. 7 shows the handheld punch tool without the debris collection chamber being attached)	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Kurosaki substantially disclosed above with the teaching of Nakagawa such that a debris collection chamber is attached to the head so as to be movable therewith about the third axis in order to allow the user to collect debris from the device while maintaining the ability of the punch tool to rotate the punch elements so the operator can cut in different directions. 	Regarding Claim 16, the modified handheld punch tool of Kurosaki substantially disclosed above includes the debris collection container is removably coupled to the head (the container taught by Nakagawa is a separate piece and detachable therefrom).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466) and Nakagawa (JP 58149120) in further view of Marzocchi (US Patent 7,685,798).	Regarding Claim 12, the modified device of Kurosaki substantially disclosed above fails to disclose a plug removably coupled to the first opening when the debris collection container is in the second position and to the second opening when the debris collection container is in the first position.	However, Marzocchi teaches it is old and well known in punching devices to provide a plug (i.e. baffle 68) removably coupled to a first and second opening through which scraps (9a, 9b) travel, such that the plug can selectively block one opening or the other (fig. 1).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Kurosaki substantially disclosed above with the teaching of Marzocchi in order to further control how waste is managed once the debris is cut from the work piece.
Claims 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466) and Nakagawa (JP 58149120) in view of Scott et al (US Patent 8,683,704), herein referred to as Scott.	Regarding Claims 6 and 20, the modified handheld punch tool of Kurosaki substantially disclosed above fails to disclose the housing includes a battery receptacle, wherein the handheld punch tool further comprises a battery pack at least partially insertable into the battery receptacle along the first axis to couple the battery pack to the battery receptacle, and wherein the battery back is configured to supply power to the motor.	However, Scott teaches it is old and well known in the art of hand-held, portable cutting devices to provide the housing (14) of the device with a battery receptacle (the space into which “the battery pack is partially insertable into the handle portion 42 of the housing assembly 14,” col. 3, lines 18-20), wherein the handheld punch tool further comprises a battery pack at least partially insertable into the battery receptacle (col. 3, lines 18-20) along the first axis to couple the battery pack to the battery receptacle (figs. 1A and 2), and wherein the battery back is configured to supply power to the motor (col. 3, lines 16-17).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handheld punch tool of Kurosaki substantially disclosed above with the teaching of Scott such that the housing (i.e. rear casing member 6 of Kurosaki) is provided with a battery receptacle to receive a battery in order to allow the user to utilize the device without being connected to an external power source, thereby increasing the user’s flexibility when using the tool.

Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466) and Nakagawa (JP 58149120) in view of Herderhorst et al (US Patent 3,676,025), herein referred to as Herderhorst. 
	Regarding Claims 8, 14 and 19, the modified handheld punch tool of Kurosaki substantially disclosed above fails to the debris collection container includes one or more magnets configured to attract chips into the container.		However, Herderhorst teaches it is known in the art of debris collecting devices to provide a magnet (132) to for helping to collect magnetic debris particles (column 2, lines 17-22).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handheld punch tool of Kurosaki with the teaching of Herderhorst in order to positively attract the debris into the container, particularly very fine pieces of the workpiece, that could be particularly dangerous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 22, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/23/2022